Case 1:19-cv-03494-VSB Document 1-1 Filed 04/19/19 Page 1 of 8




                                                   Pltf. Compl. - EX. A
Case 1:19-cv-03494-VSB Document 1-1 Filed 04/19/19 Page 2 of 8




                                                   Pltf. Compl. - EX. A
Case 1:19-cv-03494-VSB Document 1-1 Filed 04/19/19 Page 3 of 8




                                                   Pltf. Compl. - EX. A
Case 1:19-cv-03494-VSB Document 1-1 Filed 04/19/19 Page 4 of 8




                                                   Pltf. Compl. - EX. A
Case 1:19-cv-03494-VSB Document 1-1 Filed 04/19/19 Page 5 of 8




                                                   Pltf. Compl. - EX. A
Case 1:19-cv-03494-VSB Document 1-1 Filed 04/19/19 Page 6 of 8




                                                   Pltf. Compl. - EX. A
Case 1:19-cv-03494-VSB Document 1-1 Filed 04/19/19 Page 7 of 8




                                                   Pltf. Compl. - EX. A
Case 1:19-cv-03494-VSB Document 1-1 Filed 04/19/19 Page 8 of 8




                                                   Pltf. Compl. - EX. A
